EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Barta on 06/15/2022.

The application has been amended as follows: 
1. (Currently Amended) A system for performing resync jobs in a distributed storage system based on a parallelism policy, the system comprising:
	at least one processor; and
	at least one memory comprising computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the at least one processor to:
 obtain a resync job from a pending resync job queue, wherein the resync job includes information describing a current data location and a destination data location;
identify, based on the information, a plurality of input/output (I/O) resources of the distributed storage system that will be used during execution of the obtained resync job; 
apply the parallelism policy to the identified plurality of I/O resources to determine one bottleneck I/O resource of the identified plurality of I/O resources, and a quantity of available bandwidth slots of the determined bottleneck I/O resource, the bottleneck I/O resource being an I/O resource that has a smallest quantity of available bandwidth slots among the identified plurality of I/O resources;
assign bandwidth slots to the plurality of I/O resources based on the quantity of available bandwidth slots of the determined bottleneck I/O resource; and 
cause the resync job to be executed using the plurality of I/O resources, the execution of the resync job including performance of a quantity of I/O tasks in parallel based on the assigned bandwidth slots.

2. (Currently Amended) The system of claim 1, wherein causing the resync job to be executed includes preventing the resync job from occupying bandwidth of other I/O resources of the distributed storage system, by assigning one or more bandwidth slots from the quantity of available bandwidth slots to the resync job 

3. (Currently Amended) The system of claim 1, the at least one memory and the computer program code configured to, with the at least one processor, further cause the at least one processor to:
	group I/O tasks of the resync job into task batches, each task batch including one or more I/O tasks;
	wherein causing the resync job to be executed includes executing one task batch of the task batches of the resync job at a time, wherein applying the parallelism policy to determine the bottleneck I/O resource is performed in preparation for execution of each task batch of the task batches of the resync job.

4. (Previously Presented) The system of claim 3, wherein a quantity of I/O tasks grouped into each task batch is based on a calculated parallel I/O value.

5. (Currently Amended) The system of claim 1, wherein the resync job includes a priority value; and
	wherein determining the bottleneck I/O resource is based on a ratio of the priority value of the resync job to overall priority values of each I/O resource, wherein an overall priority value of an I/O resource is a sum of priority values of all jobs using the I/O resource.

6. (Previously Presented) The system of claim 1, the at least one memory and the computer program code configured to, with the at least one processor, further cause the at least one processor to:
	collect performance data of the resync job during execution of the resync job; and
	based on determining, from the collected performance data, that the resync job has diminishing performance returns based on the assigned bandwidth slots, donate one or more of the bandwidth slots assigned to the resync job, wherein donated bandwidth slots are returned to a pool of available bandwidth slots and a quantity of the assigned bandwidth slots is reduced based on the donated bandwidth slots.

7. (Previously Presented) The system of claim 6, the at least one memory and the computer program code configured to, with the at least one processor, further cause the at least one processor to:
	based on a donation time period associated with donation of one or more bandwidth slots ending, reclaim one or more donated bandwidth slots to the resync job, wherein the quantity of the assigned bandwidth slots is increased based on the reclaimed bandwidth slots.

8. (Currently Amended) A computerized method for performing resync jobs in a distributed storage system based on a parallelism policy, the method comprising:
 	obtaining, by a processor, a resync job from a pending resync job queue, wherein the resync job includes information describing a current data location and a destination data location;
identifying, based on the information, by the processor, a plurality of input/output (I/O) resources of the distributed storage system that will be used during execution of the obtained resync job;
 	applying, by the processor, the parallelism policy to the identified plurality of I/O resources to determine one bottleneck I/O resource of the identified plurality of I/O resources and a quantity of available bandwidth slots of the determined bottleneck I/O resource, the bottleneck I/O resource being an I/O resource that has a smallest quantity of available bandwidth slots among the identified plurality of I/O resources; 
assign bandwidth slots to the plurality of I/O resources based on the quantity of available bandwidth slots of the determined bottleneck I/O resource; and 
	causing, by the processor, the resync job to be executed using the plurality of I/O resources, the execution of the resync job including performance of a quantity of I/O tasks in parallel based on the assigned bandwidth slots.

9. (Currently Amended) The computerized method of claim 8, wherein execution of the resync job further includes synchronizing data at [[a]] the destination data location with data at the current data location via an I/O path and, upon more than one I/O path being available, selecting a most direct path. 

10. (Currently Amended) The computerized method of claim 8, the method further comprising:
	grouping, by the processor, I/O tasks of the resync job into task batches, each task batch including one or more I/O tasks;
	wherein causing the resync job to be executed includes executing one task batch of the task batches of the resync job at a time, wherein applying the parallelism policy to determine the bottleneck I/O resource is performed in preparation for execution of each task batch of the task batches of the resync job.

11. (Currently Amended) The computerized method of claim 10, wherein the parallelism policy uses data associated with the plurality of input/output (I/O) resources to determine the bottleneck I/O resource.

12. (Currently Amended) The computerized method of claim 8, wherein the resync job includes a priority value; and
	wherein determining the bottleneck I/O resource is based on a ratio of the priority value of the resync job to overall priority values of each I/O resource, wherein an overall priority value of an I/O resource is a sum of priority values of all jobs using the I/O resource.

13. (Previously Presented) The computerized method of claim 8, the method further comprising:
	collecting, by the processor, performance data of the resync job during execution of the resync job; and
	based on determining, from the collected performance data, that the resync job has diminishing performance returns based on the quantity of assigned bandwidth slots, donating, by the processor, one or more of the bandwidth slots assigned to the resync job, wherein donated bandwidth slots are returned to a pool of available bandwidth slots and a quantity of the assigned bandwidth slots is reduced based on the donated bandwidth slots.

14. (Previously Presented) The computerized method of claim 13, the method further comprising:
	based on a donation time period associated with donation of one or more bandwidth slots ending, reclaiming, by the processor, one or more donated bandwidth slots to the resync job, wherein the quantity of the assigned bandwidth slots is increased based on the reclaimed bandwidth slots.

15. (Currently Amended) One or more non-transitory computer storage media having computer-executable instructions for performing resync jobs in a distributed storage system based on a parallelism policy that, upon execution by a processor, cause the processor to at least:
	obtain a resync job from a pending resync job queue, wherein the resync job includes information describing a current data location and a destination data location;
identify, based on the information, a plurality of input/output (I/O) resources of the distributed storage system that will be used during execution of the obtained resync job;
	apply the parallelism policy to the identified plurality of I/O resources to determine one bottleneck I/O resource of the identified plurality of I/O  and a quantity of available bandwidth slots of the determined bottleneck I/O resource, the bottleneck I/O resource being an I/O resource that has a smallest quantity of available bandwidth slots among the identified plurality of I/O resources;
assign bandwidth slots to the plurality of I/O resources based on the quantity of available bandwidth slots of the determined bottleneck I/O resource; and
 	cause the resync job to be executed using the plurality of I/O resources, the execution of the resync job including performance of a quantity of I/O tasks in parallel based on the assigned bandwidth slots.

16. (Previously Presented) The one or more computer storage media of claim 15, wherein causing the resync job to be executed includes preventing the resync job from occupying bandwidth of other I/O resources of the distributed storage system, by assigning one or more bandwidth slots from the quantity of available bandwidth slots to the resync job.

17. (Currently Amended) The one or more computer storage media of claim 15, wherein the computer-executable instructions, upon execution by a processor, further cause the processor to at least group I/O tasks of the resync job into task batches, each task batch including one or more I/O tasks;
	wherein causing the resync job to be executed includes executing one task batch of the task batches of the resync job at a time, wherein applying the parallelism policy to determine the bottleneck I/O resource is performed in preparation for execution of each task batch of the task batches of the resync job.

18. (Currently Amended) The one or more computer storage media of claim 17, wherein a quantity of I/O tasks grouped into each task batch is based on a calculated parallel I/O value 

19. (Currently Amended) The one or more computer storage media of claim 15, wherein the resync job includes a priority value; and
	wherein determining the bottleneck I/O resource is based on a ratio of the priority value of the resync job to overall priority values of each I/O resource, wherein an overall priority value of an I/O resource is a sum of priority values of all jobs using the I/O resource.

20. (Previously Presented) The one or more computer storage media of claim 15, wherein the computer-executable instructions, upon execution by a processor, further cause the processor to at least:
	collect performance data of the resync job during execution of the resync job; and
	based on determining, from the collected performance data, that the resync job has diminishing performance returns based on the quantity of assigned bandwidth slots; 
donate one or more of the bandwidth slots assigned to the resync job, wherein donated bandwidth slots are returned to a pool of available bandwidth slots and a quantity of the assigned bandwidth slots is reduced based on the donated bandwidth slots.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claim 1 recites a system for performing resync jobs in a distributed storage system based on a parallelism policy, the system comprising: 
at least one processor; and 
at least one memory comprising computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the at least one processor to: 
obtain a resync job from a pending resync job queue, wherein the resync job includes information describing a current data location and a destination data location;
Identify, based on the information, a plurality of input/output (I/O) resources of the distributed storage system that will be used during execution of the obtained resync job; 
apply the parallelism policy to the identified plurality of I/O resources to determine one bottleneck I/O resource of the identified plurality of I/O resources, and a quantity of available bandwidth slots of the determined bottleneck I/O resource, the bottleneck I/O resource being an I/O resource that has a smallest quantity of available bandwidth slots among the identified plurality of I/O resources; 
assign bandwidth slots to the plurality of I/O resources based on the quantity of available bandwidth slots of the determined bottleneck I/O resource; and 
cause the resync job to be executed using the plurality of I/O resources, the execution of the resync job including performance of a quantity of I/O tasks in parallel based on the assigned bandwidth slots.
When considering claim 1 as a whole, the prior art of record does not teach the limitations: obtain a resync job from a pending resync job queue, wherein the resync job includes information describing a current data location and a destination data location; Identify, based on the information, a plurality of input/output (I/O) resources of the distributed storage system that will be used during execution of the obtained resync job; apply the parallelism policy to the identified plurality of I/O resources to determine one bottleneck I/O resource of the identified plurality of I/O resources, and a quantity of available bandwidth slots of the determined bottleneck I/O resource, the bottleneck I/O resource being an I/O resource that has a smallest quantity of available bandwidth slots among the identified plurality of I/O resources; assign bandwidth slots to the plurality of I/O resources based on the quantity of available bandwidth slots of the determined bottleneck I/O resource; and cause the resync job to be executed using the plurality of I/O resources, the execution of the resync job including performance of a quantity of I/O tasks in parallel based on the assigned bandwidth slots.
Therefore, in the context of claim 1 as a whole, the prior art of record does not teach the claimed subject matter. Thus the subject matter of claim 1 is allowable.
Furthermore, when considering the other amended independent claims, such as claims 8 and 15, each of the independent claim is allowable on substantially same rationale. The corresponding dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136